Citation Nr: 1309121	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a labral tear of the left shoulder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.W.L.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from March 1986 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for a left shoulder disability and assigned an initial 10 percent disability rating, effective from March 9, 2007.  That evaluation was increased to 20 percent in an August 2009 rating action, effective from March 9, 2007.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript from that hearing was associated with the Veteran's file. 

This case was previously before the Board in October 2012.  At that time, the Board remanded the case for further development.  The Board is satisfied as to the compliance with its remand directives.  See Stegall v. West, 11 Vet. App 268, 
271 (1998).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's labral tear of the left shoulder is not manifested by arm limitation of motion limited to 25 degrees from the side.






CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 20 percent for a labral tear of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  

The VCAA notice, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for an increase in the disability rating for a labral tear of the left shoulder arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Board notes that, at some point during this appeal seeking an increased rating for his disability, the Veteran's claims file was lost.  When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

In April 2009, the RO sent the Veteran a notice regarding the lost file.  In rebuilding the file, the RO obtained a copy of the 2007 rating decision and the Veteran supplied information that he had in his care.  In addition, VA treatment records, private treatment records and the September 2007 VA examination report were obtained and associated with the rebuilt claims folder.  Though the Veteran's service treatment records were lost with his claims file, the claim before the Board is for an increased rating.  Therefore, the Board is primarily concerned with the current severity of his disabilities.  The Board thus finds that VA has complied with any heightened duty to assist that arises when a claims file is lost.  

The Veteran was afforded VA examinations in April 2010 and December 2012.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise informed of the relevant facts, including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his left shoulder claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the Veteran's claim.  The Veteran's representative stated that they would be submitting additional private medical treatments records and the VLJ held the record open for 30 days to afford the Veteran the opportunity to submit the additional evidence.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Relevant Laws and Regulations

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed in March 2007 until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202  (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major or the dominant hand.  38 C.F.R.
§ 4.69 (2012).  The Veteran is right-hand dominant as reported at the April 
2010 and December 2012 VA examinations.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  

Normal range of motion of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees with the ability to reach the mouth and head.  A 30 percent evaluation is assigned for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is assigned for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  

Under Diagnostic Code 5201, where arm limitation of motion is at shoulder level for either the major or minor extremities, a 20 percent evaluation is assigned.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor arm and 30 percent evaluation for the major arm.  Where the limitation of motion is to 25 degrees from the side, a 30 percent evaluation is assigned for the minor arm and a 40 percent evaluation is assigned for the major arm.  

Under Diagnostic Code 5202, for impairment of the humerus, malunion, with marked deformity, a 20 percent evaluation is assigned for the minor arm and a 30 percent evaluation is assigned for the major arm.  For a moderate deformity, a 20 percent evaluation is assigned for the either the major or minor arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating is granted for infrequent episodes, and guarding of movement only at shoulder level for either the major and minor arm.  A 20 percent rating for the minor arm and a 30 percent rating for the major arm is granted when there are frequent episodes and guarding of all arm movements.  A 40 percent rating for the minor arm and a 50 percent rating for the major arm is granted for fibrous union of the arm.  A 50 percent rating for the minor arm and a 60 percent rating for the major arm is warranted for nonunion (false flail joint) of the arm.  A 70 percent rating for the minor arm and a 80 percent rating for the major arm is warranted for loss of head (flail shoulder).

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in either the major or minor arms, a 10 percent rating is granted for malunion or nonunion without loose movement.  A 20 percent rating is granted for nonunion with loose movement or for dislocation of either arms.

III.  Analysis

The Veteran's service-connected left shoulder disability is evaluated as 20 percent disabling under Diagnostic Code 5201.  He contends that his left shoulder is more severe than that contemplated for a 20 percent rating under that diagnostic code.

An August 1983 service treatment record shows that the Veteran complained about a dislocated shoulder that had occurred 8 months prior to being examined.

In November 2006 private treatment records, a physician, Dr. Fowler, noted the Veteran's complaints of left shoulder pain and decreased mobility.  The Veteran indicated that the pain had gotten worse over the past 3 years and that he had to change his activities due to the pain.  Upon examination, the physician reported that the Veteran's forward elevation was to 160 degrees.  The external rotation was to 30 degrees.  The external rotation in abducted position was 80 degrees and that there was positive apprehension on the left side.   

In a December 2006 private medical treatment record, a physician, Dr. Clark, indicated that November 2006 Magnetic Resonance Imaging (MRI) results showed a significant anterior and inferior labral injury of the left shoulder.  Dr. Clark, noted that the Veteran complained of some restrictions due to pain and stability of his left shoulder. 

At a September 2007 VA examination, the examiner noted the Veteran's complaints about his shoulder catching, popping and locking with dull pain and clicking.  The Veteran indicated that he had dislocated his shoulder multiple times between May 1980 and August 1991.  He stated that he avoids activities that he knows will hurt his shoulder.  The examiner noted subluxation of the shoulder, which the Veteran stated had gotten worse.  The examination reflected a range of motion for forward flexion and forward extension from 0 to 160 degrees.  Some pain resulted from this movement, but no fatigue or incoordination was found.  Internal rotation was from 0 to 60 degrees.  No pain, fatigue or incoordination was found with this movement.  External rotation was from 0 to 60 degrees.  Pain and apprehension were found at the end point, but no fatigue or incoordination resulted from repetitive movement. 

At the April 2010 VA examination, the Veteran indicated that he had partially dislocated his shoulder three weeks prior to being seen at the VA medical facility.  The examiner noted that the Veteran had episodes of subluxation which the Veteran stated were getting worse.  Upon examination, results showed that flexion of the left arm was from 0 to 130 degrees.  Abduction was from 0 to 140 degrees.  The internal rotation was from 0 to 50 degrees and the external rotation was from 0 to 50 degrees.  The examiner noted that there was objective evidence of pain with active motion.  There was no additional range of motion limitation after three repetitions, but pain followed the repetitive motion.  Additionally, there was no joint ankylosis. 

In private treatment records dated in March 2011, Dr. Fowler indicated that the Veteran's muscle strength was 5/5.  It was noted that Veteran's left shoulder showed signs of bursitis.

At the December 2012 VA examination, the examination results showed the Veteran's left arm flexion was from 0 to 180 degrees with pain beginning at 180 degrees.  Abduction was from 0 to 180 degrees with pain at 180 degrees.  Repetitive use produced forward flexion from 0 to 180 degrees and abduction was from 0 to 180 degrees.  Functional loss and impairment due to pain were found in the shoulder and arm.  Muscle strength was 5/5 for shoulder abduction and flexion.  There were no signs of ankylosis and no rotator cuff conditions were found upon examination.  The examiner noted that there was pain on movement.  The examiner compared X-ray results from April 2006 and MRI results from September 2012 and found that there was subtle fraying at the joint.  The examiner noted that the Veteran's condition did not have a functional impact on his ability to work. 

At the June 2012 Board hearing, the Veteran stated that he experiences continued pain in his left shoulder.  The witness at his hearing stated that the Veteran has limited range of motion in his left shoulder and that it is weak.  The witness stated that the Veteran cannot do physical work such as mowing the lawn or cleaning the house. 

Based on a review of the entire record and the applicable disability rating criteria for Diagnostic Code 5201, the Board finds that the objective medical evidence for the Veteran's left shoulder disability more closely reflects the criteria for a 20 percent rating.  

The 20 percent disability rating contemplates the limitation of motion of the left arm at shoulder level.  A 20 percent disability rating also contemplates the limitation of motion of the left arm midway between the side and shoulder level.  The next highest rating of 30 percent contemplates the limitation of motion for the left arm to 25 degrees from side.  The evidence of record reflects that the Veteran has a range of motion of the left arm starting at 0 and ending between 130 and 180 degrees.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has since clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In consideration of the statements of the Veteran and the medical evidence of record, the Board finds that the disability picture more nearly approximates the criteria for a 20 percent evaluation.  In the December 2006 private treatment record, the Veteran indicated that he experienced some restrictions of his left arm due to pain and stability.  At the April 2010 VA examination, it was noted that while no limitation of the range of motion was found, there was mild functional impairment due to the Veteran's left shoulder condition.  At the December 2012 VA examination, functional loss and functional impairment of the shoulder were found.  However, no additional limitation in the range of motion was found after repetitive use.  At the June 2012 Board hearing, it was stated that the Veteran's range of motion was limited and he could not do maintenance work around the house.  Nonetheless, to the extent that additional functional loss is shown, it does not rise to the level that would enable a finding that the overall disability picture most nearly approximates the next higher 30 percent evaluation.

Further, no other Diagnostic Code would result in the Veteran's receiving a higher rating.  As there has been no diagnosis of ankylosis of the left shoulder, the Veteran is not entitled to a rating under Diagnostic Code 5200.  A disability rating in excess of 20 percent under Diagnostic Code 5202 is not warranted because the objective medical evidence does not reflect fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).  Under Diagnostic Code 5203, a disability rating in excess of 20 percent is not provided.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for a labral tear of the left shoulder.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake,
 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left shoulder disability.  While the Veteran's service-connected disability produces pain and limitation of motion, those manifestations are contemplated in the rating criteria.  The Board finds that the symptoms associated with the Veteran's service-connected disability are adequately addressed by the applicable rating criteria.  Further, the effects of pain and functional impairment have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet App. 202.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  VA treatment records dated in September 2012 show that the Veteran is employed and working.  As there is no evidence of unemployability due to the Veteran's disability, the question of entitlement to a TDIU is not raised.


ORDER

Entitlement to an initial rating in excess of 20 percent for labral tear of the left shoulder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


